PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/028,013
Filing Date: 5 Jul 2018
Appellant(s): Wojciechowski, Keith, F.



__________________
Jason Mueller
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/10/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 24, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims:
Claims 1-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trench et al. (“Trench”)(US 8,127,932 B2) in view of Witsiepe (US 3,377,322), Schulte, Jr. et al. (“Schulte”)(US 7,063,214 B2) and legal precedent.

(2) Response to Argument
A.  	A Prima Facie Case of Obviousness was Properly Established Rendering
 	Claims 1-30 Unpatentable.

Appellant’s arguments that the prior art rejection failed to establish obviousness under the controlling standards as the cited prior art references did not include certain claim features are undermined by a review of the prior art rejection and references cited therein.
For example, Appellant argues that the prior rejection did not properly establish:
“a screen assembly having a thermoplastic screen element—which is a single 
thermoplastic injection molded piece and has screening openings from approximately 70 to 180 microns - attached to a top surface of a subgrid where multiple subgrids are permanently secured together to form the screen assembly, which is an independent structure configured to be removably secured to a vibratory screening machine” (Independent claim 1);

•   “A  screen assembly having a thermoplastic screen element screening surface having slots with a width from approximately 43 to 180 microns, where the screen elements are attached to a top surface of a subgrid and multiple subgrids are permanently secured to each other to form the screen assembly, where the screen assembly has a continuous screen assembly screening surface comprised of multiple thermoplastic screen element screening surfaces” (Independent claim 12);



The prior art rejection at issue, however, is a 35 U.S.C. 103(a) rejection that involves combining multiple prior art references to establish a prima facie case of obviousness.   Appellant ignores the teachings of the combination of references and proceeds to argue against the references individually by stating, for example, that “Trench fails to teach or suggest at least the following features:
•    thermoplastic screening elements (feature A of Appellant’s Response)

•    screening openings from approximately 70 to 180 microns (feature A of Appellant’s Response)

•    single thermoplastic injection molded screen element (feature B of Appellant’s Response)

•    subgrids that are secured together (feature C of Appellant’s Response)

•    an independent screening assembly (feature D of Appellant’s Response)

•    a continuous screen assembly screening surface (feature E of Appellant’s Response)

•    screen element support members (feature F of Appellant’s Response)

•    screen reinforcement members (feature G of Appellant’s Response)”

A.1.  	Trench is a Base Reference that Teaches Certain Elements of the Claimed Invention as Part of An Obviousness Rejection.

The prior art rejection, however, clearly articulates that Trench is a base reference relied on to only show certain claim elements, when stating:
“Trench (fig. 14-21) teaches a screen assembly comprising:
(re: certain elements of claim 1) a thermoplastic screen element (52) including a screen element screening surface having a series of screening openings (fig. 14; col. 8, ln. 20-35 teaching that screen elements may be made 
 a subgrid (51) including multiple elongated structural members forming a grid framework having grid openings (fig. 15, 19 showing subgrid structures directly adjacent to each other that are secured together by underlying securing frame with subgrids supporting multiple screening elements),”




    PNG
    media_image2.png
    1145
    849
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    419
    369
    media_image3.png
    Greyscale




In particular, Trench in figure 15 clearly shows screen elements (52) forming a continuous screen assembly screening surface mounted on a subgrid structure (51).  

A.2. 	Trench in Combination with Witsiepe Render the Claim Feature of a Thermoplastic Screen Element Obvious.

The prior art rejection thus establishes that it is well-known to construct a screen element with a broad array of flexible polymer materials (Trench) and then combines this with the teaching “that it is well-known to use thermoplastics with injection molding manufacturing techniques to obtain the desired elastomeric properties during the rapid production of plastic items” (Witsiepe; col. 1) to render the thermoplastic screen element obvious.  Thus, it is unclear how Appellant can argue to the contrary in view of Trench’s prima facie case of obviousness for the thermoplastic screen element.

A.3.    	Trench in Combination with Schulte Render the Claim Feature of Secured Subgrids Obvious.

The prior art rejection further establishes that with regards to the subgrid elements taught by Trench-- 
“Schulte [ ] teaches that it is well known to secure adjacent screen elements directly together with a variety of methods to better stabilize and position the respective elements (fig. 4-7, 9-14; col. 6, ln. 38-col. 7, ln. 40 teaching that a variety of connection means are known in the screening arts including clip as shown in fig. 15).”

Thus, Appellant’s arguments that the prior art fails to teach subgrids permanently secured together are again undermined by the combined teachings of the prior art.  Appellant’s own specification teaches “permanent” securing means as clip structures comprising extensions that 

    PNG
    media_image4.png
    893
    638
    media_image4.png
    Greyscale
                   
    PNG
    media_image5.png
    1012
    696
    media_image5.png
    Greyscale


Schulte also teaches that is well-known in the screening arts to secure adjacent structural elements with various clip structures (fig. 7, above right, showing extension 55b that are secured to opening 54a; fig. 8C showing extension near 87b “clipped” into adjoining screen element in fig. 8B).  Consequently, Appellant’s arguments are undermined by the prior art teachings as Trench in combination with Schulte properly establish a prima facie case of obviousness for the “multiple subgrids are permanently secured together” element.  

A.3.    	Trench in Combination with Witsiepe, Schulte and Legal Precedent Render the Claim Feature Screening Dimension of Various Ranges Obvious and Establish a Prima Facie Case of Obviousness.

	Appellant’s arguments that Schulte fails to teach screen elements having openings that are elongated slots having a width that is “in a range from approximately 43 microns to approximately 180 microns” ignores the teachings of the prior art rejection as a whole.  As 
Indeed, the claimed features relating to screening opening dimensions, open screening area and materials or methods of construction can be regarded as a mere design choice controlled by the design incentives and/or economic considerations involved in this type of subject matter.  This is especially applicable in the screening arts as the type of material to be screened will control variations in the specific device dimensions, features and/or sorting steps.  Moreover, legal precedent teaches that variations in these type of common design parameters/variables are obvious and that said parameters can be recognized as result-effective variables whose optimization would be known to one with ordinary skill in the art. See MPEP 2144.04.IV (teaching that changes in size, proportion or shape of known elements are obvious); 2144.05 I.II (ample motivation to optimize or modify result-effective variables based on “design need(s)” or “market demand”).

Appellant has ignored these teachings and attempted to circumvent the prior combination by arguing against the references individually.  However, Appellant has failed to consider the prior teachings as a whole.  Consequently, Trench in combination with Witsiepe, Schulte and legal precedent properly establish a prima facie case of obviousness for the claim feature of screening opening dimensions of various ranges as well as the various claim elements discussed above.

B.  	The Prior Art Rejection Properly Established Multiple Rationales
 	for Combining the Prior Art References.

Appellant’s arguments that the prior art rejection failed to provide explicit reasoning to combine the cited references and utilized impermissible hindsight are undermined by a review of the prior art rejection.  Indeed, the rejection expressly states (emphasis added here) that:
 “Witsiepe further teaches that it is well-known to use thermoplastics with injection molding manufacturing techniques to obtain the desired elastomeric properties
“Schulte further teaches that it is well known to secure adjacent screen elements directly together with a variety of methods to better stabilize and position the respective elements”;
“..legal precedent teaches that variations in these type of common design parameters/variables are obvious and that said parameters can be recognized as result-effective variables whose optimization would be known to one with ordinary skill in the art…”
“…the use of prior art elements according to their known functions is a predictable variation that would yield predictable results, and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).” 
“The rationale for this obviousness determination can be found in the prior art itself, in legal precedent and from an analysis of the prior art teachings”.
Thus, it appears the Appellant has ignored clearly articulated reasoning to advance their arguments as highlighted in the rebuttals above.  Appellant is seeking patentability of basic screen elements by arguing against references individually, ignoring legal precedent, ignoring clearly articulated rationale and then ignoring the combined teachings of the prior art references and legal precedent to again argue that certain claim features are missing and that only impermissible hindsight was used.  In contrast, a reasonable review of the prior art rejection firmly establishes that the claimed features as well as multiple rationales were articulated and that the claimed invention is obvious.   

C.  	The Claimed Screen Opening Dimensions Are Obvious to One With Ordinary Skill in the Art and Appellant has Failed to Provide Probative Evidence to the Contrary.

Appellant’s argument that the claimed screen opening dimensions “represent innovation rather than routine experimentation” is also misplaced.  The Trench reference teaches that the screening slot dimensions can be configured for “soil/aggregate mixture” or “stickier product” (col. 8, ln. 44-48).  Common sense further dictates that in the screening arts, the material to be screened and the desired end product will guide the selection of the screening slot dimensions and that the range of slot dimensions can be regarded as within a finite number of solutions and as a result-effective variable.  Moreover, when a person of ordinary skill in the art has a number of finite, predictable solutions, the end result is likely not the product of innovation.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), 550 U.S. at 421 ("When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103.").  To rebut a case of obviousness based on the optimization of a “result-effective” variable, Appellant must show that the claimed variable was not recognized in the prior art to be a result-effective variables.   See E.I. Dupont de Nemours & Company v. Synvina C.V., 904 F.3d 996, 1006 (Fed. Cir. 2018).  Appellant, however, has failed to articulate why the variable at issue (i.e., screen opening dimension) would not have been recognized in the prior art as result-effective.  Instead, Appellant has simply offered arguments, such as “large screens could not be injection molded” or “modifying the dimensions of the screen openings requires addressing new and unexpected problems” without offering any probative evidence of such.  Thus, as it is also well-established that a statement or argument by an attorney is not factual evidence, Appellant has failed to meet   

D.  	Appellant’s Arguments that the Prior Art Rejection Failed to Consider All Claim Limitations is Undermined by the
 	Prior Art of Record.

	Appellant argues that the prior art rejection failed to teach various claim limitations, but in particular:
•    thermoplastic screening elements (feature A of Appellant’s Response)

•    screening openings from approximately 70 to 180 microns (feature A of Appellant’s Response)

•    single thermoplastic injection molded screen element (feature B of Appellant’s Response)

•    subgrids that are secured together (feature C of Appellant’s Response)

•    an independent screening assembly (feature D of Appellant’s Response)

•    a continuous screen assembly screening surface (feature E of Appellant’s Response)

•    screen element support members (feature F of Appellant’s Response)

•    screen reinforcement members (feature G of Appellant’s Response)

The first four features have already been addressed above.  With respect to features D, E and F, the prior art rejection cites to figures 14, 15 and 19 of Trench and a reasonable review of these figures shows an independent screen assembly with modular screen elements that make a continuous screen assembly screening surface and screen element support members.  In support of these figures, the specification further teaches:
“In particular, the invention relates to screen modules including a frame and removable screening panels for vibratory screening apparatus, and screening panels for use in such modules…Most polyurethane screening members incorporate edge and 
“In this embodiment, a screen module 50 is provided including a panel frame 51 and screen panels 52. The module 50 is located between two support rails 53 (as previously described). The panel frame 51 includes tapered end faces 54 that engage complementary tapers 55 on the support rails 53. A rigid reinforcement member 54A is located inwardly of the tapered end faces 54.” (col. 7, ln. 58-65)
Thus, Appellant has failed to consider the teachings of the prior art references or properly rebut why the cited elements do not render the claimed invention obvious and unpatentable.  Consequently, as the prior art rejection properly articulated the rejection of the respective claims elements, the prior art rejection should be sustained.

E.  	Appellant’s Arguments that Proceeding Contrary to Accepted Wisdom is Evidence of Non-Obviousness is Misplaced.

Appellant argues that “proceeding contrary to accepted wisdom in the art is evidence of nonobviousness” and argues that the following considerations should be also be regarded as evidence of nonobviousness:
1.  Unconventional use of thermoplastic screens in the oil and gas industry
2.  Problems with defects and injection molding small openings
3.  Need for small screen elements
4.  Screens and subgrids to generate large screening assemblies
5.  Unconventional Wisdom
These considerations, however, do not provide sufficient evidence to rebut the prima facie case of obviousness established by the prior art rejection.



With respect to the second consideration, Appellant argues that thermoplastics “have previously not been used with the fabrication of vibration screens with fine size openings” and states that screens should “be able perform under operating parameters used in solids separation in the oil and gas industry”.   It is well-established that a statement or argument by an attorney is not factual evidence, thus Appellant has failed to meet their burden.  Further, all of independent claims of the instant application define a “screen assembly, comprising”, thus it appears that Appellant is arguing for claim limitations that are not commensurate with the current claim scope.

With respect to the third consideration, Appellant describes problems with injection molding techniques for extremely small structures and that the claimed embodiments solve these problems.  However, as previously noted “thermoplastic and injection molding features relate more to a method of making the screen rather than the screen itself.  […]  That is, the limitations relating to how the screen is formed would not be expected to impart distinctive In re Marosi, 218 USPQ 289, 292 (Fed. Cir. 1983); MPEP 716.01 (establishing that a statement or argument by the attorney is not factual evidence).   Here, Appellant’s arguments and evidence have not met this burden as Appellant has not explained what distinctive characteristics have been imparted by the relevant manufacturing techniques.

With respect to the fourth consideration, Appellant describes qualities related to the subgrid having structural members and that the screening surface is “durable and wear-resistant”.  Appellant has not articulated how these observations should affect the prior art rejection, thus the prior art rejection should be sustained.  

With respect to the fifth consideration, Appellant argues that the claimed embodiments “thus provide a solution to a non-trivial, non-obvious, problem that has not been considered by any of the applied references”; that “there is no teaching or suggestion of a similar solution in any of the applied references” and that applied references do not consider the severe loading conditions encountered in oil and gas applications.   The prior art rejection, however, firmly establishes that it is conventional wisdom to use a broad-array of polyurethane screening elements with reinforced elements.  It is not clear how this solution cannot be regarded as “similar” or as relevant to Appellant’s “problem”.  Consequently, Appellant again ignores the express teachings of the prior art to advance arguments that fail to overcome the prima facie case of obviousness established by the prior art rejection.

For the above reasons, it is believed that the prior art rejection should be sustained.



/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Conferees:

Charles Fox
/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655                                                                                                                                                                                                        
Alejandro Rivero
/ALEJANDRO RIVERO/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.